F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 9 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    LINDA J. GRAVITT,

                Plaintiff-Appellant,

    v.                                                    No. 98-7156
                                                    (D.C. No. 97-CV-380-S)
    KENNETH S. APFEL, Commissioner,                       (E.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before PORFILIO , BARRETT , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Claimant Linda J. Gravitt appeals from the district court’s order affirming

the decision of the Commissioner of Social Security that she is not entitled to

disability insurance benefits and supplemental security income disability benefits.

After “closely examin[ing] the record as a whole to determine whether the

[Commissioner’s] decision is supported by substantial evidence and adheres to

applicable legal standards,” Evans v. Chater, 55 F.3d 530, 531 (10th Cir. 1995),

we affirm.

       Ms. Gravitt claims that she is disabled due to pain and other limitations

arising from a right shoulder rotator cuff tear, and carpal tunnel and cubital tunnel

syndrome in both hands and elbows. The administrative law judge (ALJ)

determined at step five of the five-step sequential process,   see Williams v.

Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988), that although she cannot return to

her former position as tireworker, she can perform a reduced range of sedentary

work. He therefore concluded Ms. Gravitt is not disabled within the meaning of

the Social Security Act.

       On appeal, Ms. Gravitt argues that the ALJ failed to properly evaluate her

pain and other limitations. She also contends that the ALJ’s determination was

erroneous because the vocational expert identified a job with an insignificant

number of positions available to her, in light of the distance she would have to

travel from her rural home.


                                             -2-
      The medical evidence shows that Ms. Gravitt has undergone surgery on her

right shoulder and both hands, during the period from September 30, 1992 to

April 28, 1994. On August 1, 1994, her treating physician determined that she

had reached maximum medical improvement, with a 16% permanent partial

medical impairment of the whole person. The physician released her for work

with permanent restrictions on lifting; pushing, pulling, and twisting; use of

pneumatic or vibrating hand-held tools; and use of hands in repetitive working

activities for more than three to five hours a day. On March 29, 1995, when seen

for a consultative examination, Ms. Gravitt continued to complain of pain and

limited use of her shoulder, pain in her elbows, and pain and loss of strength and

dexterity in her hands.

      Ms. Gravitt challenges the ALJ’s determination that her subjective

complaints of disabling pain are not fully credible. Concerning this issue, we

must bear in mind that [c]redibility determinations are peculiarly the province

of the finder of fact, and we will not upset such determinations when supported

by substantial evidence.   Kepler v. Chater , 68 F.3d 387, 391 (10th Cir. 1995)

(quoting Diaz v. Secretary of Health & Human Servs.    , 898 F.2d 774, 777

(10th Cir. 1990)). Here, the ALJ appropriately discussed the relevant evidence,

including claimant’s medical record, frequency of medical contacts, daily

activities, level of pain medication, and motivation, and, based on that discussion,


                                          -3-
found that Ms. Gravitt’s pain was not as severe as alleged.   See Kepler , 68 F.3d

at 391 (addressing factors relevant to consideration of claimant’s pain complaints

and requiring the ALJ to affirmatively link credibility findings to substantial

evidence). The record provides substantial evidence supporting the ALJ’s

credibility determination.

       Similarly, there is support for the ALJ’s determination that Ms. Gravitt has

the residual functional capacity   for a reduced range of sedentary work in spite of

her severe musculoskeletal impairment. The ALJ’s findings on this issue are fully

consistent with the medical opinion of the treating physician and reconcilable

with that of the consulting physician.

       Ms. Gravitt also argues that the ALJ erred in finding that there are

a significant number of jobs that she could perform. In response to the ALJ’s

hypothetical question concerning jobs available to a person with the limitations

noted by the treating physician, the vocational expert (VE) identified the job of

sedentary surveillance systems monitor. The VE testified there were 500 such

jobs in Oklahoma and 70,000 nationwide.      1




1
       Ms. Gravitt emphasizes the vocational expert’s cross-examination
testimony that the available surveillance systems jobs would be reduced by 50%
for an individual with very limited hand movement. This fact is irrelevant to our
disposition of the appeal. Based on his weighing of the evidence, the ALJ did not
include this limitation in his RFC determination.  See Decker v. Chater , 86 F.3d
953, 955 (10th Cir. 1996) (hypothetical questions to the VE need only reflect
                                                                      (continued...)

                                            -4-
       Ms. Gravitt contends that common sense dictates that most surveillance

monitor jobs are in urban areas, and that her disability prevents her from traveling

the distance from her rural home to perform such work. Essentially, she argues

that, without the urban jobs, the occupational base does not contain the requisite

significant number of jobs that plaintiff could perform and, therefore, she should

be eligible for benefits. The argument is flawed.

       If claimant’s RFC is “not enough to enable [her] to do any of [her] previous

work,” the Commissioner “must decide if [she] can do any other work . . . that

exist[s] in significant numbers in the national economy.” 20 C.F.R. §§ 1561,

416.961. “[W]ork exists in the national economy when it exists in significant

numbers either in the region where [claimant] live[s] or in several other regions

of the country. It does not matter whether . . . [w]ork exists in the immediate area

in which [claimant] live[s].”   Id. , §§ 404.1566(a); 416.966(a).

       Thus, “the number of jobs that contributes to the     < significant number of

jobs’ standard looks to the national economy--not just a local area.”     Harmon v.

Apfel , 168 F.3d 289, 292 (6th Cir. 1999). “Congress intended ‘to provide a

definition of disability which can be applied with uniformity and consistency

throughout the Nation, without regard to where a particular individual may



1
 (...continued)
impairments and limitations that are borne out by the evidentiary record).

                                            -5-
reside. . . .’” Id. (quoting H.R. Rep. No. 544, 90th Cong., 1st Sess. 29, 30

(1967)). In “‘tightening the definition of disability,’” Congress eliminated

consideration of commuting difficulties as an influence on the disability

determination. “‘A person, otherwise able to work, is in effect offered a choice:

he can choose either to commute the distance to his job or he can move closer and

avoid the expense and inconvenience. Disability insurance is not available to

fund his decision to live far from his job.’”         Id. at 292-93 (quoting Lopez Diaz v.

Secretary of Health, Educ. & Welfare      , 585 F.2d 1137, 1140 (1st Cir. 1978)).

       We will not disturb the ALJ’s conclusion that Ms. Gravitt can perform

work which exists in significant numbers in the local economy.

       AFFIRMED.



                                                             Entered for the Court



                                                             Robert H. Henry
                                                             Circuit Judge




                                                -6-